DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Hricak reference (US Patent No. 5,331,807).
5.	Regarding claim 1, the Hricak reference discloses:
a fuel conditioning apparatus for an engine [Abstract—apparatus for magnetically conditioning air], the apparatus comprising an electromagnetic component (34) configured to positively ionize fuel molecules of fuel supplied to the engine (Column 4, lines 9-10—magnetically charged fuel and air molecules with opposite polarities), wherein the ionized fuel molecules are mixed with air in a carburetor/fuel injection system of the engine (FIG. 1—shows where the ionized fuel molecules coming out of fuel line 22 are mixed with air in carburetion device 18).
6.	Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Gonzales reference (US Patent Publication No. 2010/0252007).
7.	Regarding claim 7, the Gonzales reference further discloses:
.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Yoshihiro reference (Japanese Reference No. JP2003/301748A).
10.	Regarding claim 2, the Hricak reference further discloses:
wherein the electromagnetic component comprises a device (34) configured to wrap around a fuel hose of the engine upstream of the carburetor/fuel injection system (FIG. 1—shows the magnet assembly wrapping around the fuel line 22 of combustion engine 12 upstream of the carburetion device 18) such that incoming fuel is made positively charged before entry into the carburetor/fuel injection system (Column 4, lines 9-10—magnetically charged fuel and air molecules with opposite polarities).
The Hricak reference teaches the invention as essentially claimed.  However, the Hricak reference fails to teach that the device is a transducer, wherein the transducer comprises a pair of solenoids, and wherein the solenoids are arranged on opposing sides of the fuel hose.
The Yoshihiro reference teaches it is conventional in the art of fuel reforming to provide as taught in [Paragraph 0014] that the device is a transducer [Paragraph 0014—a fuel conduit 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Hrirack reference, such that the apparatus further includes that the device is a transducer, wherein the transducer comprises a pair of solenoids, and wherein the solenoids are arranged on opposing sides of the fuel hose, as clearly suggested and taught by the Yoshihiro reference, in order to allow magnetizing the fuel pipe and thereby ionizing the fuel [Paragraph 0003].  
11.	Regarding claim 3, the reference further discloses:
wherein the electromagnetic component is configured to output a 5 pulses/sec signal to the transducer.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the electromagnetic component is configured to output a 5 pulses/sec signal to the transducer, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
12.	Regarding claim 4, the Hricak reference fails to disclose:
wherein the electromagnet component comprises a vinyl housing, and wherein the transducer is enclosed within the vinyl housing for waterproofing the transducer.
The Yoshihiro reference teaches it is conventional in the art of fuel reforming to provide as taught in (FIG. 4) wherein the electromagnet component comprises a housing, and wherein the transducer is enclosed within the housing (FIG. 4—illustrates solenoid units 20a to 20f 
The combination of the Yoshihiro reference and the Hricak reference fails to disclose that the housing is made of a waterproofing vinyl.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a vinyl waterproofing material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Hrirack reference, such that the apparatus further includes wherein the electromagnet component comprises a vinyl housing, and wherein the transducer is enclosed within the vinyl housing for waterproofing the transducer, as clearly suggested and taught by the Yoshihiro reference, in order to allow magnetizing the fuel pipe and thereby ionizing the fuel [Paragraph 0003]. 
13.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Park reference (US Patent No. 5,460,144).
14.	Regarding claim 5, the Hricak reference further discloses:
wherein the electromagnetic component comprises an electromagnetic control PCB arranged in an aluminum or thermoplastic case with a cover and encapsulated with epoxy.
The Park reference teaches it is conventional in the art of ionizing fuel to provide as taught in (FIG. 1) an electromagnetic control PCB (9) arranged in an aluminum or thermoplastic 
case (3) with a cover (2) (Column 2, lines 61-63).  Such configurations/structures would allow for the ionization of fuel for combustion [Abstract].
The examiner takes Official Notice that it is well known in the art to encapsulate devices with epoxy for the purpose of waterproofing.  
s/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Crewson reference (US Patent No. 6,063,267).
16.	Regarding claim 6, the Hricak reference fails to disclose:
a voltage-regulated power supply, wherein the electromagnetic component is coupled to the voltage-regulated power supply.
The Crewson reference teaches it is conventional in the art of treating flowing liquid with electromagnetic flux to provide as taught in (Column 3, lines 2-26) a voltage-regulated power supply (Column 3, lines 17-18—the illustrated power supply 14 is a voltage step down transformer), wherein the electromagnetic component is coupled to the voltage-regulated power supply (Column 3, lines 24-26—the pipe unit 12 may be designed for use with pipes 16 of different diameter and the particular output voltage provided by the power source).  Such configurations/structures would allow inducing the coils associated with the magnets to generate a magnetic force [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Hrirak reference, such that the apparatus further includes a voltage-regulated power-supply, wherein the electromagnetic component is coupled to the voltage-regulated power supply, as clearly suggested and taught by the Crewson reference, in order to allow inducing the coils associated with the magnets to generate a magnetic force [Abstract].  
17.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Gonzales reference in view of the Laketko reference (WIPO Publication No. 2011/122979).
18.	Regarding claim 8, the Gonzales reference further discloses:
negatively charging air [Paragraph 0041] before entry into the carburetor/injection system [Paragraph 0028]. 
The Gonzales discloses the invention as essentially claimed.  However, the Gonzales reference fails to disclose wherein the electrostatic component comprises an 
The Laketko reference teaches it is conventional in the art of ionization of air to provide as taught in (FIG. 1) wherein the electrostatic component comprises an electrode assembly (FIG. 1--corona discharge electrode 7) which is arranged inside an air induction hose of the engine such that incoming air is charged [Paragraph 0021—a coronating electrode 7 consisting of a multitude of metal needles with an active flow of charged oxygen ions and free radicals of oxygen that can qualitatively alter the air composition, i.e. increase its electrical conductivity] and wherein the electrode assembly comprises a plurality of needles such that passing air molecules in the air induction hose receives a negative charge [Paragraph 0021].  Such configurations/structures would allow for charging of the air molecules and thereby carbon fuel fire and burn more efficiently [Paragraph 0021].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Gonzales reference, such that the apparatus further includes wherein the electrostatic component comprises an electrode assembly which is arranged inside an air induction hose of the engine such that incoming air is made negatively charged before entry into the carburetor/fuel injection system, and wherein the electrode assembly comprises a plurality of needles such that passing air molecules in the air induction hose receives a negative charge, as clearly suggested and taught by the Laketko reference, in order to allow for charging of the air molecules and thereby carbon fuel fire and burn more efficiently [Paragraph 0021]. 
19.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Gonzales reference in view of the Park reference.

wherein the electrostatic component comprises an electrostatic control PCB arranged in a metal or thermoplastic case with a cover and encapsulated with epoxy.
The Park reference teaches it is conventional in the art of ionizing fuel to provide as taught in (FIG. 1) an electrostatic control PCB (9) arranged in a metal or thermoplastic case (3) with a cover (2) (Column 2, lines 61-63).  Such configurations/structures would allow for the ionization of fuel for combustion [Abstract].
The examiner takes Official Notice that it is well known in the art to encapsulate devices with epoxy for the purpose of waterproofing.  
21.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Gonzales reference in view of the Laketko reference.
22.	Regarding claim 10, the Gonzales reference fails to disclose:
a voltage-regulated power supply, wherein the electrostatic component is coupled to the voltage-regulated power supply.
The Laketko reference teaches it is conventional in the art of ionization of air to provide as taught in (FIG. 1) a voltage-regulated power supply (FIG. 1—power supply 2 is connected to voltage converter 5), wherein the electrostatic component is coupled to the voltage-regulated power supply [Paragraph 0021—voltage 2 shall be supplied to the electrical signal generator 3.  Then the electrical signal shall be configured by means of an adjustment unit to a specified value that enters the converter 5, which is formed in a high voltage electric signal and then submitted to a coronating electrode 7].  Such configurations/structures would allow charging of the air molecules and thereby carbon fuel fires and burns more efficiently [Paragraph 0021].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Gonzales reference, such that the apparatus further includes a voltage-regulated power supply, wherein the electrostatic component is coupled to the voltage-regulated power supply, as clearly suggested and taught .
23.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Gonzales reference.
24.	Regarding claim 11, the Hricak reference discloses:
an air/fuel conditioning apparatus for an engine [Abstract], the apparatus comprising:
an electromagnetic component (34) configured to positively ionize molecules of fuel supplied to the engine (Column 4, lines 9-10—magnetically charged fuel and air molecules with opposite polarities); 
wherein the oppositely ionized fuel molecules and air molecules are mixed in a carburetor/fuel injection system of the engine (FIG. 1—ionized fuel molecules coming out of fuel line 22 are mixed with air in carburetion device 18).
The Hricak reference discloses the invention as essentially claimed.  However, the Hricak reference fails to disclose an electrostatic component configured to negatively ionize molecules of air supplied to the engine.  
The Gonzales reference teaches it is conventional in the art of electrostatic air charging for internal combustion engines to provide as taught in [Paragraph 0039] an electrostatic component configured to negatively ionize molecules of air supplied to the engine [Paragraph 0041—utilizing the low voltage current supplied through the conduit, the PEFE 44 electrostatically charges air traveling through the chambers 52 to generate negatively charged air particles].  Such configurations/structures would allow combination of the ionized air stream with the fuel molecules and thereby form a more homogenous atomized air/fuel mixture [Paragraph 0041].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Hricak reference, such that the apparatus further includes an electrostatic component configured to negatively ionize molecules .  
25.	Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Gonzales reference and further in view of the Yoshihiro reference.
26.	Regarding claim 12, the Hricak reference further discloses:
wherein the electromagnetic component comprises a device (34) configured to wrap around a fuel hose of the engine upstream of the carburetor/fuel injection system (FIG. 1—shows the magnet assembly wrapping around the fuel line 22 of combustion engine 12 upstream of the carburetion device 18) such that incoming fuel is made positively charged before entry into the carburetor/fuel injection system (Column 4, lines 9-10—magnetically charged fuel and air molecules with opposite polarities).
The Hricak reference teaches the invention as essentially claimed.  However, the Hricak reference fails to teach that the device is a transducer, wherein the transducer comprises a pair of solenoids arranged on opposing sides of the fuel hose.
The Yoshihiro reference teaches it is conventional in the art of fuel reforming to provide as taught in [Paragraph 0014] that the device is a transducer [Paragraph 0014—a fuel conduit 10 is provided for each of the six cylinders, and solenoid units 20a to 20f are wound around the outer periphery of each of the fuel conduits 10), wherein the transducer comprises a pair of solenoids (FIG. 2—solenoid units 20a to 20f) arranged on opposing side of the pipe (FIGS. 1-2).  Such configurations/structures would allow magnetizing the fuel pipe and thereby ionizing the fuel [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Hrirack reference, such that the apparatus further includes that the device is a transducer, wherein the transducer comprises a pair of solenoids, and wherein the solenoids are arranged on opposing sides of the fuel hose, as 
27.	Regarding claim 13, the Hricak reference further discloses:
wherein the electromagnetic component is configured to output a 5 pulses/sec signal to the transducer.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the electromagnetic component is configured to output a 5 pulses/sec signal to the transducer, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
28.	Regarding claim 14, the Hricak reference fails to disclose:
wherein the electromagnetic component comprises a vinyl housing, and wherein the transducer is enclosed within the vinyl housing for waterproofing the transducer.
The Yoshihiro reference teaches it is conventional in the art of fuel reforming to provide as taught in (FIG. 4) wherein the electromagnet component comprises a housing, and wherein the transducer is enclosed within the housing (FIG. 4—illustrates solenoid units 20a to 20f enclosed within the solenoid case 50).  Such configurations/structures would allow magnetizing the fuel pipe and thereby ionizing the fuel [Paragraph 0003].  
The combination of the Yoshihiro reference and the Hricak reference fails to disclose that the housing is made of a waterproofing vinyl.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a vinyl waterproofing material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Hrirack reference, such that the .  
29.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Gonzales reference and further in view of the Park reference.
30.	Regarding claim 15, the Hricak reference fails to disclose:
wherein the electromagnetic component comprises an electromagnetic control PCB arranged in an aluminum case with a cover and encapsulated with epoxy.
The Park reference teaches it is conventional in the art of ionizing fuel to provide as taught in (FIG. 1) an electromagnetic control PCB (9) arranged in an aluminum or thermoplastic case (3) with a cover (2) (Column 2, lines 61-63).  Such configurations/structures would allow for the ionization of fuel for combustion [Abstract].
The examiner takes Official Notice that it is well known in the art to encapsulate devices with epoxy for the purpose of waterproofing.  
31.	Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Gonzales reference and further in view of the Laketko reference.
32.	Regarding claim 16, the Hricak reference fails to disclose:
wherein the electrostatic component comprises an electrode assembly, and wherein the electromagnetic component is configured to output a voltage signal equal to or more than -500V to the electrode assembly.
The Laketko reference teaches it is conventional in the art of ionization of air to provide as taught in (FIG. 1) wherein the electrostatic component comprises an electrode assembly 
(FIG. 1--corona discharge electrode 7).  Such configurations/structures would allow for charging of the air molecules and thereby carbon fuel fire and burn more efficiently [Paragraph 0021].

It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an electromagnetic component configured to output a voltage signal equal to or more than -500V to the electrode assembly.  MPEP 2144.05 (II-A).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Gonzales reference, such that the apparatus further includes wherein the electrostatic comprises an electrode assembly, and wherein the electromagnetic component is configured to output a voltage signal equal to more than -500V to the electrode assembly, as clearly suggested and taught by the Laketko reference, in order to allow for charging of the air molecules and thereby carbon fuel fire and burn more efficiently [Paragraph 0021].  
33.	Regarding claim 17, the Hricak reference fails to disclose:
wherein the electrode assembly is arranged inside an air induction hose of the engine such that incoming air is made negatively charged before entry into the carburetor/fuel injection system, and wherein the electrode assembly comprises a plurality of needles such that passing air molecules in the air induction hose receives a negative charge.
The Gonzales reference teaches it is conventional in the art of electrostatic air charging for internal combustion engines to provide as taught in [Paragraph 0041] negatively charging air [Paragraph 0041] before entry into the carburetor/injection system [Paragraph 0028]. 
The combination of the Hricak reference and the Gonzales reference teach the invention as essentially claimed.  However, the Gonzales reference fails to disclose wherein the electrostatic component comprises an electrode assembly which is arranged inside an air induction hose of the engine such that incoming air is made negatively charged before entry into 
the carburetor/fuel injection system, and wherein the electrode assembly comprises a plurality of needles such that passing air molecules in the air induction hose receives a negative charge.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Gonzales reference, such that the apparatus further includes wherein the electrostatic component comprises an electrode assembly which is arranged inside an air induction hose of the engine such that incoming air is made negatively charged before entry into the carburetor/fuel injection system, and wherein the electrode assembly comprises a plurality of needles such that passing air molecules in the air induction hose receives a negative charge, as clearly suggested and taught by the Gonzales reference and the Laketko reference, in order to allow for charging of the air molecules and thereby carbon fuel fire and burn more efficiently [Paragraph 0021]. 
34.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Gonzales reference and further in view of the Laketko reference and further in view of the Park reference.
35.	Regarding claim 18, the reference further discloses:
wherein the electrostatic component comprises an electrostatic control PCB arranged in a metal case with a cover and encapsulated with epoxy.

It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a metal case, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
The examiner takes Official Notice that it is well known in the art to encapsulate devices with epoxy for the purpose of waterproofing.  
36.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hricak reference in view of the Gonzales reference and further in view of the Crewson reference and further in view of the Laketko reference.
37.	Regarding claim 19, the Hrirak reference fails to disclose:
wherein the electromagnetic component and the electrostatic component each comprise a respective voltage-regulated power supply.
The Crewson reference teaches it is conventional in the art of treating flowing fluid with electromagnetic flux to provide as taught in (Column 3, lines 2-26) a voltage-regulated power supply coupled to a electromagnetic component (Column 3, lines 2-6—the pipe 16 may be made of various materials, but as the treatment of the liquid effected by the pipe unit 12 involves the passage of electromagnetic flux through the walls of the pipe and into the liquid passing 
through the pipe).  Such configurations/structures would allow the inducing of coils associated with the magnets generating the magnetic force [Abstract].
The combination of the Hrirak reference and the Crewson reference teach the invention as essentially claimed.  However, the modified Hricak reference fails to disclose wherein the electrostatic component comprise a respective voltage-regulated power supply.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Hricak reference, such that the apparatus further includes wherein the electrostatic component comprise a respective voltage-regulated power supply, as clearly suggested and taught by the Crewson and Laketko references, in order to allow the inducing of coils associated with the magnets generating the magnetic force [Abstract] and charging of the air molecules and the carbon fuel fire and burns more efficiently [Paragraph 0021].  
38.	Regarding claim 20, the Hricak reference further discloses:
a voltage-regulated power supply, wherein the electromagnetic component and the electrostatic component are coupled to the voltage-regulated power supply.
The Crewson reference teaches it is conventional in the art of treating flowing fluid with electromagnetic flux to provide as taught in (Column 3, lines 2-26) a voltage-regulated power supply coupled to a electromagnetic component (Column 3, lines 2-6—the pipe 16 may be made of various materials, but as the treatment of the liquid effected by the pipe unit 12 involves the passage of electromagnetic flux through the walls of the pipe and into the liquid passing 
through the pipe).  Such configurations/structures would allow the inducing of coils associated with the magnets generating the magnetic force [Abstract].
The combination of the Hrirak reference and the Crewson reference teach the invention as essentially claimed.  However, the modified Hricak reference fails to disclose wherein the electrostatic component comprise a respective voltage-regulated power supply.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Hricak reference, such that the apparatus further includes wherein the electrostatic component comprise a respective voltage-regulated power supply, as clearly suggested and taught by the Crewson and Laketko references, in order to allow the inducing of coils associated with the magnets generating the magnetic force [Abstract] and charging of the air molecules and the carbon fuel fire and burns more efficiently [Paragraph 0021].  
Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747